


Exhibit 10.9




[FORM OF]
TRIBUNE PUBLISHING COMPANY
ANNUAL PERFORMANCE INCENTIVE AWARD NOTICE
2014 OMNIBUS INCENTIVE PLAN
Tribune Publishing Company, a Delaware corporation (the “Company”), has granted
you a Performance Award pursuant to Section 12 of the Company’s 2014 Omnibus
Incentive Plan, as amended from time to time (the “Plan”). The Performance Award
is subject to all the terms and conditions set forth in this Annual Performance
Incentive Award Notice (the “Award Notice”) including the terms and conditions
of Appendix A and the Plan, which are attached and incorporated into the Award
Notice in their entirety.


Participant:
____________________
Performance Period:
____________________
Target Bonus:
_______________
Maximum Bonus:
_______________



Achievement: Subject to the terms and conditions of the Plan and this Award
Notice, the cash incentive amount payable under this Performance Award will
depend upon achievement of certain Performance Goals and will be determined in
accordance with Appendix A. Notwithstanding anything to the contrary herein, the
Committee, in its sole discretion, may eliminate or reduce the Performance Award
payment that otherwise would be payable to you.
Payment: The Company will distribute cash for the Performance Award following
the Committee’s determination and written certification of the achievement of
the Performance Goals and the Committee’s determination of the amount to be paid
to you under the Performance Award for the Performance Period in the calendar
year commencing immediately following the last day of the Performance Period.
Separation from Service: If your employment terminates during the applicable
Performance Period by reason of death or Disability, you will be eligible to
receive an amount equal to (i) the Performance Award payment (determined as
though you had remained employed through the last day of the Performance
Period), multiplied by (ii) the Pro-Rata Fraction. If your employment terminates
during the Performance Period due to Retirement or by the Company other than for
Cause, the Committee may in its sole discretion determine that you will be
eligible to receive an amount up to (i) the Performance Award payment
(determined as though you had remained employed through the last day of the
Performance Period), multiplied by (ii) the Pro-Rata Fraction. If your
employment terminates prior to the last day of the Performance Period in any
other circumstance or the Committee does not determine that you will receive a
Performance Award payment pursuant to the preceding sentence, your Performance
Award will be immediately canceled as of the date of such termination of
employment without payment of any consideration to you. For purposes of this
paragraph, “Pro Rata Fraction” means a fraction, the numerator of which is the
number of days that have elapsed in the applicable Performance Period through
your termination of employment and the denominator of which is the number of
days in the Performance Period.




--------------------------------------------------------------------------------




General:
(a)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Award Notice and accepting the Performance
Award, you acknowledge: (i) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (ii) that this Award Notice
does not create any contractual or other right to receive future grants of
Performance Awards or any other Award; (iii) that participation in the Plan is
voluntary; and (iv) that the value of the Performance Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(b)    No Rights to Continued Employment. Neither this Award Notice nor any
action taken hereunder shall be construed as giving you any right to be retained
in the employ of the Company or any of its Affiliates.
(c)    Delivery of Documents. You agree that the Company may deliver by email
all notices and documents relating to the Plan or this Performance Award
(including, without limitation, a copy of the Plan).
(d)    Data Privacy Consent. As a condition of the grant of the Performance
Award, you consent to the collection, use and transfer of personal data as
described in this paragraph. You understand that the Company and its Affiliates
hold certain personal information about you, including your name, home address
and telephone number, date of birth, social security number, salary,
nationality, job title, ownership interests or directorships held in the Company
or its Affiliates, and details of all Awards awarded, cancelled, exercised,
vested or unvested (“Data”). You further understand that the Company and its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of your participation in the
Plan, and that the Company and any of its Affiliates may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.
(e)    Entire Agreement, etc. Except as otherwise provided by an applicable
employment agreement between you and the Company or an Affiliate, this Award
Notice and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Award Notice shall
be valid unless the same be in writing and signed by the Company and you. Any
provision for the benefit of the Company contained in this Award Notice may be
waived, either generally or in any particular instance, by the Committee. A
waiver on one occasion shall not be deemed to be a waiver of the same or any
other breach on a future occasion.
(f)    Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


- 2 -




--------------------------------------------------------------------------------




(g)    Acceptance of Award Notice. You acknowledge receipt of the Plan, and as
an express condition to the grant of the Performance Award under the Award
Notice, agree to be bound by the terms of both this Award Notice and the Plan.
Incorporated Documents:
1.    Appendix A
2.    2014 Omnibus Incentive Plan










































- 3 -








--------------------------------------------------------------------------------




APPENDIX A






















































Appendix A-1




